DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Garrity (Reg. # 60,470) on 02/16/2021.

The application has been amended as follows: 

In the claims:

28. (Currently Amended) A method, comprising: 
measuring, by an apparatus, a skin-surface temperature at a first temperature sensor element of the apparatus, at a measuring rate; 
measuring, by the apparatus, an ambient temperature at a second temperature sensor element of the apparatus at the measuring rate; 
calculating, by the apparatus, to obtain a plurality of change rate differences between each of a plurality of first change rates for the skin-surface temperature and  a corresponding one of a plurality of second change rates for the ambient temperature over a time interval; 
averaging the plurality of change rate differences between each of the plurality of first change rates and the one 
determining, by the apparatus, based on the averaged change rate difference, that the change rate of the ambient temperature over the time interval is different than [[a]] the change rate of the skin-surface temperature each of the plurality of first change rates and the one of the plurality of second change rates is less than a threshold associated with the time interval; and
based on the determining, transmitting to an external device, by the apparatus, an alarm message by the apparatus to trigger an alarm action at the external device upon receipt of the alarm 
Claim 31 has been cancelled.
34. (Currently Amended) An apparatus, comprising: 
at least one processor, and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to: 
measure a skin-surface temperature at a first temperature sensor element at a measuring rate; 
measure an ambient temperature at a second temperature sensor element at the measuring rate; 
calculate to obtain a plurality of change rate differences between each of a plurality of first change rates for the skin-surface temperature and a corresponding one of a plurality of second change rates for the ambient temperature over a time interval; 
average the plurality of change rate differences between each of the plurality of first change rates and the one 
determine, based on the averaged change rate difference, that the change rate of the ambient temperature over the time interval is different than [[a]] the change rate of the skin-surface temperature of the plurality of change rate differences between each of the plurality of first change rates and the corresponding one of the plurality of second change rates is less than a threshold associated with the time interval 
based on the determining, transmit to an external device an alarm message 

Claim 37 has been cancelled.

40. (Currently Amended) A method, comprising: 
receiving, by a device, an alarm message comprising temperature data from a thermometer apparatus 
at the device based on the receiving the alarm message generated 
calculating,  a corresponding one of a plurality of second change rates for the ambient temperature over a time interval[[,]]; 
averaging, by the thermometer apparatus, the plurality of change rate differences between each of the plurality of first change rates and the one 
determining, rate of the ambient temperature over the time interval is different than [[a]] the change rate of the skin-surface temperature each of the plurality of first change rates and the one of the plurality of second change rates is less than a threshold associated with the time interval.
41. (Currently Amended) The method according to claim 40, wherein the determining, by the thermometer apparatus, comprises: 
comparing the averaged change rate difference with the threshold to determine to transmit the alarm message to trigger the alarm action. 
Claim 42, 44-46, and 48 have been cancelled.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed 08/25/2020 (“Amendment”). Claims 28-32, 34-38, 40-42, 44-46, and 48 are currently under consideration. The Office acknowledges the amendments to claims 28, 30, 31, 34, 36, 37, 40-42, 44, and 45. Further amendments have been made as shown above. 
The objection(s) to the drawings, specification, and/or claims, and the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced herein has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the claim objections are persuasive, and the objections are accordingly withdrawn. The amendments with respect to the rejections under 35 USC 112(a), 112(b), and 112(d) are persuasive, and the rejections are accordingly withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest e.g. calculating to obtain a plurality of change rate differences between each of a plurality of first change rates of a skin-surface temperature and a corresponding one of a plurality of second change rates of an ambient temperature, averaging the change rate differences, determining, based on the averaged change rate difference, that the change rate of the ambient temperature is different than the change rate of the skin-surface temperature and that at least one change rate difference is less than a threshold, and transmitting an alarm message based on the determining, in combination with all other recited limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday, 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ANDREY SHOSTAK/Examiner, Art Unit 3791